                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


IOLA M.,1                                 6:19-cv-00018-BR

            Plaintiff,                    OPINION AND ORDER

v.

Commissioner, Social
Security Administration,

            Defendant.

KATHERINE EITENMILLER
MARK A. MANNING
Harder Wells Baron & Manning
474 Willamette Street
Eugene, OR 97401
(541) 686-1969

            Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1021

     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
JUSTIN LANE MARTIN
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3735

            Attorneys for Defendant


BROWN, Senior Judge.

       Plaintiff Iola M. seeks judicial review of a final decision

of the Commissioner of the Social Security Administration (SSA)

in which she denied Plaintiff's application for Disability

Insurance Benefits (DIB) under Title II of the Social Security

Act.

       For the reasons that follow, the Court REVERSES the decision

of the Commissioner and REMANDS this matter pursuant to sentence

four of 42 U.S.C. § 405(g) for the immediate calculation and

award of benefits.



                        ADMINISTRATIVE HISTORY

       Plaintiff filed an application for DIB on April 16, 2015,

alleging a disability onset date of March 23, 2014.   Tr. 171-72.1

The application was denied initially and on reconsideration.     An

Administrative Law Judge (ALJ) held a hearing on November 9,


       1
       Citations to the official transcript of record filed by
the Commissioner on July 30, 2019, are referred to as "Tr."

2 - OPINION AND ORDER
2017.    Tr. 50-80.   At the hearing Plaintiff amended her

disability onset date to April 4, 2015.       Tr. 54.   Plaintiff was

represented by an attorney at the hearing.       Plaintiff and a

vocational expert (VE) testified.

        The ALJ issued a decision on February 8, 2018, in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.    Tr. 36-49.   Pursuant to 20 C.F.R. § 404.984(d) that

decision became the final decision of the Commissioner on

November 21, 2018, when the Appeals Council denied Plaintiff's

request for review.     Tr. 1-7.   See Sims v. Apfel, 530 U.S. 103,

106-07 (2000).



                              BACKGROUND

        Plaintiff was born on July 17, 1965, and was 52 years old at

the time of the hearing.     Tr. 171.    Plaintiff has a ninth-grade

education.    Tr. 55.   The ALJ found Plaintiff has past relevant

work experience as a certified nursing assistant, cleaner, and

cashier.    Tr. 43.

        Plaintiff alleges disability due to spinal stenosis in her

neck, arthritis, “[d]isintegrating bone in hands,” and chronic

obstructive pulmonary disease (COPD).       Tr. 82.

        Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.        After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the


3 - OPINION AND ORDER
medical evidence.     See Tr. 41-43.



                               STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden, a claimant must demonstrate her

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."       42 U.S.C.

§ 423(d)(1)(A).     The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.     McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.          42

U.S.C. § 405(g).     See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).       Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”     Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of


4 - OPINION AND ORDER
evidence] but less than a preponderance."       Id. (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.      Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).      Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.    Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.    Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

2007).    See also 20 C.F.R. § 404.1520.   Each step is potentially

dispositive.

     At Step One the claimant is not disabled if the Commissioner

5 - OPINION AND ORDER
determines the claimant is engaged in substantial gainful

activity.   20 C.F.R. § 404.1520(a)(4)(I).    See also Keyser v.

Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commissioner

determines the claimant does not have any medically severe

impairment or combination of impairments.     20 C.F.R. §§ 404.1509,

404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.      20 C.F.R.

§ 404.1520(a)(4)(iii).     See also Keyser, 648 F.3d at 724.    The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s residual functional capacity (RFC).      The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.       20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.        “A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."    SSR 96-8p, at *1.   In other

words, the Social Security Act does not require complete


6 - OPINION AND ORDER
incapacity to be disabled.    Taylor v. Comm’r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.    20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.   20 C.F.R. § 404.1520(a)(4)(v).    See also

Keyser, 648 F.3d at 724-25.   Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.    Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.   If the Commissioner meets this burden, the claimant

is not disabled.   20 C.F.R. § 404.1520(g)(1).



                          ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity (SGA) since March 23, 2014.    Tr. 38.

     At Step Two the ALJ found Plaintiff has the severe


7 - OPINION AND ORDER
impairments of degenerative disc disease, osteoarthritis of the

thumbs, and migraines.    Tr. 38.   The ALJ found Plaintiff’s

fibromyalgia is not a medically determinable impairment.     Tr. 39.

      At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P, appendix

1.   Tr. 39.   The ALJ found Plaintiff has the RFC to perform light

work with the following limitations:      Plaintiff can frequently

balance, stoop, climb ramps, climb stairs, and “handle with the

bilateral upper extremities”; can occasionally kneel, crouch, and

crawl; and can never climb ladders or be exposed to extreme cold

or workplace hazards.    Tr. 40.

      At Step Four the ALJ found Plaintiff is unable to perform

her past relevant work.   Tr. 43.

      At Step Five the ALJ found Plaintiff can perform other work

that exists in the national economy.      Accordingly, the ALJ

concluded Plaintiff is not disabled.      Tr. 45.



                             DISCUSSION

      Plaintiff contends the ALJ erred when he (1) partially

rejected Plaintiff’s testimony and (2) partially rejected the

opinions of Idalee Posa, M.D., Plaintiff’s treating physician,

and Stephen Hallas, D.O., Plaintiff’s treating osteopath.




8 - OPINION AND ORDER
I.   The ALJ erred when he partially rejected Plaintiff’s
     testimony.

     Plaintiff asserts the ALJ erred when he partially rejected

her testimony.

     In Cotton v. Bowen the Ninth Circuit established two

requirements for a claimant to present credible symptom

testimony:   The claimant must produce objective medical evidence

of an impairment or impairments, and she must show the impairment

or combination of impairments could reasonably be expected to

produce some degree of symptom.     Cotton, 799 F.2d 1403 (9th Cir.

1986), aff'd in Bunnell v. Sullivan, 947 F.2d 341 (9th Cir.

1991).   The claimant, however, need not produce objective medical

evidence of the actual symptoms or their severity.      Smolen, 80

F.3d at 1284.

     If the claimant satisfies the above test and there is not

any affirmative evidence of malingering, the ALJ can reject the

claimant's pain testimony only if he provides clear and

convincing reasons for doing so.     Parra v. Astrue, 481 F.3d 742,

750 (9th Cir. 2007)(citing Lester v. Chater, 81 F.3d 821, 834 (9th

Cir. 1995)).    General assertions that the claimant's testimony is

not credible are insufficient.     Id.   The ALJ must identify "what

testimony is not credible and what evidence undermines the

claimant's complaints."    Id. (quoting Lester, 81 F.3d at 834).

     At the hearing Plaintiff testified she is unable to work



9 - OPINION AND ORDER
full-time because she has “a lot of issues with migraines,” she

is having a lot of trouble with and pain in her neck, she suffers

muscle spasms, and she has “a blown disc.”   Tr. 62.   Plaintiff

stated she has sciatic nerve damage, which causes her to have

pains down her leg and her legs to collapse without warning.

Plaintiff noted her pain “get[s] so bad . . . [she] start[s]

throwing up” without warning.   Tr. 69.   Plaintiff noted she has

to stand for six hours during her part-time job as a cashier, but

doing so makes her hurt.   Plaintiff works Fridays and Saturdays

and on Sundays she is unable to “do much of anything.”    Tr. 69.

Plaintiff is on oxycodone for her pain and takes one every four

hours except when she is working.   When Plaintiff is working she

takes an oxycodone in the morning, but she does not take another

one until she is done with her shift because she “can’t be on

medication and be taking care of money.”   Tr. 70.   Plaintiff also

often has sharp pains in her hands due to osteoarthritis in her

thumbs and experiences migraine headaches “all the time.”

Tr. 71.   She was on medication for her migraines, but her

insurance stopped refilling her prescription.   As a result

Plaintiff takes Excedrin Migraine for her migraines and

medication for nausea.

     The ALJ found Plaintiff’s “medically determinable

impairments could reasonably be expected to cause the alleged

symptoms,” but Plaintiff’s “statements concerning the intensity,


10 - OPINION AND ORDER
persistence and limiting effects of [her] symptoms are not

entirely consistent with the medical evidence and other evidence

in the record.”   Tr. 41.

     An x-ray of Plaintiff’s cervical spine performed in January

2014 reflected Plaintiff had “multilevel mild to moderate

degenerative disc disease.”   Tr. 332.   Specifically, Plaintiff

had “multilevel disc height loss and small osteophyte formation,

most pronounced at C5-C6 [with] mild facet arthrosis throughout

cervical spine . . . no significant neural foraminal stenosis

[and] minimal uncovertebral spurring.”   Tr. 332.   An MRI of

Plaintiff’s cervical spine performed in January 2015 reflected

“multilevel degenerative change of the cervical spine[;] . . .

moderate left foraminal narrowing at C3-C4[;] . . . mild central

canal narrowing . . . at C3-C4, C4-C5, and C5-C6[; and] mild left

paracentral canal narrowing at C6-C7.”   Tr. 333.   In April 2015

an MRI of Plaintiff’s cervical spine reflected an “overall

similar appearance to the” January 2014 findings with a “slight

progression of degenerative changes at the left C3-C4.”   Tr. 335.

In January 2016 an MRI of Plaintiff’s lumbar spine reflected

“mild facet hypertrophic changes” at T12-L1, L1-L2, L2-L3, L3-L4,

and L5-S1.   Plaintiff had moderate facet hypertrophic changes at

L4-L5.

     The ALJ found “[d]espite [Plaintiff’s] degenerative disk

disease and bilateral thumb osteoarthritis, her range of motion


11 - OPINION AND ORDER
was generally full and she had a normal gait, and intact muscle

strength, sensation, and reflexes.”    Tr. 42.   The record,

however, reflects numerous instances in which Plaintiff had

decreased “handgrip on both hands,” decreased range of motion in

her neck, negative straight-leg raise, hypersensitivity to touch,

and decreased reflexes.     See Tr. 310, 314, 321, 450, 481, 528,

532, 541.

     The ALJ also relied on the fact that Plaintiff’s treatment

“has been very conservative, largely over-the-counter and

prescription medication.”    Tr. 42.   The record, however, reflects

Plaintiff’s insurance stopped covering her migraine medication

and denied coverage for a cervical discectomy or epidural steroid

injections.   Plaintiff tried physical therapy, muscle relaxers,

nerve relaxers, oral steroids, Toradol shots, a neck brace,

acupuncture, and prescription pain medication.

     The ALJ found Plaintiff’s claimed limitations to be

unsupported by her activities of daily living.    Specifically,

Plaintiff was able to care for her dog, prepare simple meals, do

household chores, and go to the store.    The Ninth Circuit,

however, has made clear that a plaintiff’s ability to perform

light household chores, grocery shopping, and occasional

preparation of meals does not indicate a plaintiff can perform

full-time work.   See, e.g., Fair v. Bowen, 865 F.2d 597, 603 (9th

Cir. 1989).   Such activities bear on credibility only when the


12 - OPINION AND ORDER
level of activity is inconsistent with a plaintiff’s alleged

limitations.   Reddick v. Chatef, 157 F.3d 715, 723 n.l (9th Cir.

1998).   Here Plaintiff’s activities reflect some degree of

functionality, but the ALJ did not identify inconsistencies

between Plaintiff’s activities and her alleged level of

impairment.

      The Court finds on this record that the ALJ erred when he

partially rejected Plaintiff’s testimony regarding the intensity,

persistence, and limiting effects of Plaintiff’s symptoms because

the ALJ failed to provide specific and legitimate reasons for

doing so based on substantial evidence in the record.

II.   Opinions of Drs. Posa and Hallas

      Plaintiff asserts the ALJ erred when he partially rejected

the opinions of Dr. Posa, Plaintiff’s treating physician, and

Dr. Hallas, Plaintiff’s treating osteopath.

      An ALJ may reject a treating physician's opinion when it is

inconsistent with the opinions of other treating or examining

physicians if the ALJ makes "findings setting forth specific,

legitimate reasons for doing so that are based on substantial

evidence in the record."   Thomas v. Barnhart, 278 F.3d 947, 957

(9th Cir. 2002).   When the medical opinion of a treating

physician is uncontroverted, however, the ALJ must give "clear




13 - OPINION AND ORDER
and convincing reasons" for rejecting it.     Thomas, 278 F.3d at

957.     See also Lester v. Chater, 81 F.3d 821, 830-32 (9th Cir.

1996).

       A.    Dr. Posa

             As noted Plaintiff asserts the ALJ erred when he

partially rejected the opinion of Dr. Posa.

             On July 2, 2015, Dr. Posa completed a Medical

Evaluation form in which she noted Plaintiff suffers from

degenerative disc disease and arthritis in her right thumb.

Dr. Posa noted Plaintiff experiences chronic pain, weakness, and

numbness as a result of her impairments.     Dr. Posa described

“oxycodone” as Plaintiff’s treatment and noted Plaintiff

experiences side effects of fatigue and drowsiness from

oxycodone.     Dr. Posa, however, also noted Plaintiff does not have

to “lie down or rest periodically during the day.”     Tr. 284.

Dr. Posa indicated Plaintiff can stand and/or walk “at least 2

hours in an 8-hour workday,” can sit for less than six hours in

an eight-hour workday, can lift 20 pounds occasionally, and can

never lift 50 or 100 pounds.     Dr. Posa did not indicate how often

Plaintiff could lift ten or “less than 10 pounds.”     Tr. 285.

Finally, Dr. Posa noted Plaintiff’s “medically determinable

impairments [are] sufficiently severe that she would be unable to

maintain a regular work schedule” more than two days per month.

Tr. 285.


14 - OPINION AND ORDER
          The ALJ gave “partial weight” to Dr. Posa’s opinion.

Specifically, the ALJ found Plaintiff’s “limitations regarding

reducing [sic] sitting, stand [sic], and missed work are not

supported” by the medical evidence.    Tr. 43.    The ALJ noted

Plaintiff had several unremarkable examinations with Dr. Posa,

who reported Plaintiff had a full range of motion, intact muscle

strength, and a normal gait.   Dr. Posa, however, failed to fill

out the part of the Medical Evaluation that asked her to describe

“the patient’s signs (relevant clinical findings, test results,

etc.)” to support her evaluation.   Tr. 283.

          The record reflects Plaintiff experienced decreased

range of motion “of the cervical spine secondary to pain and

discomfort” during a number of visits with Dr. Posa and

Dr. Posa’s clinic.   See Tr. 271, 279, 310.      In addition, although

the record does not reflect any report by Plaintiff that she

cannot sit for more than two hours, reviewing physician Neal

Berner, M.D., opined Plaintiff could stand and/or walk no more

than six hours in an eight-hour work day and reviewing physician

Susan Moner, M.D., made the same finding.     Tr. 88, 101.   Treating

osteopath Dr. Hallas opined Plaintiff could stand and/or walk

five hours in an eight-hour workday.   Tr. 581.

          On this record the Court concludes the ALJ erred when

he partially rejected Dr. Posa’s opinion because the ALJ did not

provide specific and legitimate reasons for doing so based on


15 - OPINION AND ORDER
substantial evidence in the record.

     B.    Dr. Hallas

           As noted Plaintiff asserts the ALJ erred when he

partially rejected the opinion of Dr. Hallas, treating osteopath.

           On October 26, 2017, Dr. Hallas completed a Medical

Evaluation form in which he diagnosed Plaintiff with chronic

bilateral low-back pain with bilateral sciatica, chronic right-

shoulder pain, COPD, degenerative disc disease, osteoarthritis of

metacarpal joints of both thumbs, and neck muscle spasms.

Dr. Hallas described Plaintiff’s symptoms as “neck pain leading

to headaches 2-3x/week, muscle spasms, nausea, finger numbness,

burning midback ÷ tailbone ÷ down legs, foot pain (bunions),

[and] weakness in hands.”   Tr. 580.   Dr. Hallas noted the

following relevant clinical findings/test results:

                lumbar MRI done 5-16-16 showing multi-level
                degenerative changes with some contact with the
                nerves, XRay lumbar spine done 2-10-16 narrowing
                of the disc space at bottom of spine, 3-10-15
                cervical xray degenerative changes with disc space
                narrowing, 4-1-15 cervical slight progression of
                degenerative changes, persistent anterolisthesis,
                incidental nerve root sleeve cysts.

Tr. 580.   Dr. Hallas stated Plaintiff has to lie down once per

day for two-to-three hours due to pain and fatigue.   Dr. Hallas

indicated Plaintiff can walk one city block without rest or

significant pain, can sit for 30 minutes at a time, can

stand/walk for 10 minutes at a time, can sit for a total of one

hour in an eight-hour work day, can stand/walk for a total of

16 - OPINION AND ORDER
five hours in an eight-hour work day, can occasionally lift less

than 10 pounds, can never lift 10 pounds or more, would need to

take unscheduled 20-minute breaks throughout an eight-hour work

day, and would miss more than four days of work per month.

            The ALJ gave “little weight” to Dr. Hallas’s opinion on

the ground that the “extreme limitations outlined by [him] are

not consistent with the medical evidence of record,” Plaintiff’s

activities of daily living, and Plaintiff’s work activity.   The

ALJ noted Plaintiff walked a half-mile to and from work two days

per week; the record does not reflect Plaintiff rested two-to-

three hours per day; and Plaintiff was able to prepare simple

meals, do household chores, go to the store, and care for her

dog.   In addition, no other treating or examining medical

professional opined Plaintiff would miss more than four days of

work per month.

            On this record the Court concludes the ALJ did not err

when he gave little weight to Dr. Hallas’s opinion because the

ALJ provided specific and legitimate reasons for doing so based

on substantial evidence in the record.



                               REMAND

       The Court must determine whether to remand this matter for

further proceedings or to remand for the calculation of benefits.

       The decision whether to remand for further proceedings or


17 - OPINION AND ORDER
for immediate payment of benefits generally turns on the likely

utility of further proceedings.     Id. at 1179.   The court may

"direct an award of benefits where the record has been fully

developed and where further administrative proceedings would

serve no useful purpose."    Smolen, 80 F.3d at 1292.

      The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."    Harman v. Apfel, 211 F.3d 1172,

1178 (9th Cir. 2000).    The court should grant an immediate award

of benefits when

           (1) the ALJ has failed to provide legally
           sufficient reasons for rejecting such
           evidence, (2) there are no outstanding issues
           that must be resolved before a determination
           of disability can be made, and (3) it is
           clear from the record that the ALJ would be
           required to find the claimant disabled were
           such evidence credited.

Id.   The second and third prongs of the test often merge into a

single question:   Whether the ALJ would have to award benefits if

the case were remanded for further proceedings.      Id. at 1178 n.2.

      The Court has determined the ALJ erred when he improperly

partially rejected Dr. Posa’s opinion and Plaintiff’s testimony.

Dr. Posa opined, among other things, that Plaintiff would miss at

least two days of work per month.    Plaintiff also testified she

could not work a full-time schedule due to pain.     The VE

testified an individual who would be absent from work more than

two days of work per month would not be able to maintain

18 - OPINION AND ORDER
competitive employment.

     After giving Plaintiff’s testimony and Dr. Posa’s opinion

the weight required by law, the Court concludes Plaintiff cannot

work on a regular and continuing basis and, therefore, is

disabled.     See 20 C.F.R. §§ 404.1545(b), 416.945(b)(RFC is

ability to work on “regular and continuing basis”).     See also SSR

96-8p (“regular and continuing basis” is “8 hours a day, for 5

days a week, or an equivalent work schedule”).     The Court,

therefore, concludes this matter should not be remanded for

further proceedings.     See Schneider v. Comm’r, 223 F.3d 968 (9th

Cir. 2000).     See also Reddick, 157 F.3d at 729 ("We do not remand

this case for further proceedings because it is clear from the

administrative record that Claimant is entitled to benefits.");

Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir. 1989)(if remand

for further proceedings would only delay the receipt of benefits,

judgment for the claimant is appropriate).

     Accordingly, the Court remands this matter for the immediate

calculation and award of benefits to Plaintiff.



                              CONCLUSION

     For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four of




19 - OPINION AND ORDER
42 U.S.C. § 405(g) for the immediate calculation and award of

benefits.

     IT IS SO ORDERED.

     DATED this 6th day of February, 2020.



                                   /s/ Anna J. Brown




                              ANNA J. BROWN
                              United States Senior District Judge




20 - OPINION AND ORDER
